NOT FOR PUBLICATION

                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE

DONALD D. HIGGS,                            Civil   No. 18-8087 (RMB)

             Plaintiff

        v.                                               OPINION

GARY LANIGAN, et al.,

             Defendants


BUMB, District Judge

        Plaintiff, whose last known address was Bayside State Prison

in Leesburg, New Jersey, filed this civil rights action in April

2018. (Compl., ECF No. 1.) On February 19, 2019, a copy of this

Court’s February 6, 2019 Order, mailed to Plaintiff at his last

known    address,    was   returned   to   the   Court    as   undeliverable.

Plaintiff did not advise the Court of his new address.

I.      DISCUSSION

        Local Civil Rule 10.1(a) provides, in relevant part:

             unrepresented parties must advise the Court of
             any change in their . . . address within seven
             days of being apprised of such change by
             filing a notice of said change with the Clerk.
             Failure to file a notice of change may result
             in the imposition of sanctions by the Court.

        Dismissing a Plaintiff’s complaint without prejudice is an

appropriate remedy for noncompliance with this rule. See Archie v.
Dept. of Corr., Civ. No. 12-2466 (RBK/JS), 2015 WL 333299, at *1

(D.N.J. Jan. 23, 2015) (collecting cases).

II.   CONCLUSION

      The Court will dismiss this case without prejudice pursuant

to Local Rule 10.1   An appropriate order follows.



Dated: February 27, 2019



                                     s/Renée Marie Bumb
                                     RENÉE MARIE BUMB
                                     UNITED STATES DISTRICT JUDGE




                                 2
